 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11
     TIM EURE, on behalf of himself, all others     Case No.: 2:16-cv-00324-MCE-AC
12 similarly situated, and on behalf of the
     general public,                                [Assigned For All Purposes The Honorable
13                                                  Morrison C. England Jr.]
14 Plaintiffs,
                                                    ORDER GRANTING PLAINTIFF’S
15         vs.                                      UNOPPOSED MOTION FOR ATTORNEYS’
                                                    FEES, COSTS, AND CLASS
16 RYDER INTEGRATED LOGISTICS, INC., a              REPRESENTATIVE
17 corporation; RYDER DEDICATED                     ENHANCEMENT/GENERAL RELEASE
   LOGISTICS, INC., a corporation, and DOES         PAYMENT
18 1-100, inclusive,
                                                    Date: November 15, 2018
19 Defendant.                                       Time: 11:00 a.m.
                                                    Judge: Hon. Morrison C. England
20                                                  Courtroom: 7
21
                                                    Action Filed: April 20, 2015
22                                                  Action Removed: February 17, 2016
23
24
25
26
27
28
                                                  –1–        Case No. 2:16-cv-00324-MCE-AC
         ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEYS’ FEES, COSTS, AND
                CLASS REPRESENTATIVE ENHANCEMENT/GENERAL RELEASE PAYMENT
 1        Plaintiff’s     Motion   for   Attorneys’   Fees,   Costs,    and   Class   Representative

 2 Enhancement/General Release Payment (ECF No. 32) duly came on for hearing on
 3 November 15, 2018, before the Honorable Morrison C. England Jr. All counsel were present
 4 for the hearing.
 5 FINDINGS:
 6        Based on the oral and written argument and evidence presented in connection with

 7 the motion, the Court makes the following findings:
 8        1.            Class Counsel have conferred a benefit on absent Class Members and

 9                      having expended efforts to secure a benefit to the Class are entitled to a fee

10                      and, accordingly, the Court approves the application of Class Counsel for

11                      $75,000 for their attorneys’ fees and $11,985.24 for litigation costs. The

12                      Court does not find the attorney fee award of $75,000 and costs of

13                      $11,985.24 are a disproportionate distribution of the Settlement under In Re

14                      Bluetooth Product Liability Case (“Bluetooth”) (9th Cir. 2011) 654 F.3d 935.

15                      The Court also finds the attorney fee award here is not unreasonable under

16                      Bluetooth, because the Parties did not arrange for fees to revert to

17                      Defendant in the event the Court awarded less than requested.

18        2.            The Class Representative payment in the amount of $5,000 for Plaintiff Tim

19                      Eure is approved and ordered paid in accordance with the terms of the

20                      Settlement Agreement.

21        3.            Within fourteen (14) days of the Effective Date, as defined in the Settlement

22                      Agreement, the Court directs the Settlement Administrator to disburse the

23                      following out of the Gross Settlement Amount, pursuant to Paragraphs 2(a),

24                      2(b), and 52:

25                          a.     To Plaintiff Tim Eure, the Class Representative Enhancement

26                                 Payment in the amount of $5,000.

27                          b.     To Class Counsel, the Class Counsel Fees in the sum of $75,000

28
                                                      –1–              Case No. 2:16-cv-00324-MCE-AC
      ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEYS’ FEES, COSTS, AND CLASS
                  REPRESENTATIVE ENHANCEMENT/GENERAL RELEASE PAYMENT
 1                          (25% of the Gross Settlement Amount).

 2                   c.     To Class Counsel, the Class Counsel Expenses in the sum of

 3                          $11,985.24.

 4       4.      The Court retains jurisdiction over the administration and effectuation of the

 5               Settlement, including, but not limited to, the ultimate disbursal of Class

 6               Counsel      fees   and     costs    and     the    Class     Representative

 7               Enhancement/General Release Payment, and any other issue related to

 8               this Settlement.

 9       IT IS SO ORDERED.

10 Dated: November 19, 2018
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             –2–              Case No. 2:16-cv-00324-MCE-AC
     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEYS’ FEES, COSTS, AND CLASS
                 REPRESENTATIVE ENHANCEMENT/GENERAL RELEASE PAYMENT
